ROUSE, J.,
dissenting.—I cannot concur in the opinion in this case. Vail filed on the quarter-section of land described in the complaint under the provisions of the Timber Culture Act. After making said .filing he granted to appellants the right to take possession of said land, and they took possession, and improved and fenced a part thereof, and were in possession of a part thereof under said right acquired of Vail at the time this suit was instituted. Appellants at no time made an effort to enter said land in their own right. Liebenow filed a contest against Vail’s entry, and on a trial thereof before the register and receiver of the local land office Vail’s entry was canceled. Vail appealed from that decision to the commissioner of the general land office, and the decision of the register and receiver was affirmed; and he appealed to the secretary of the interior, and the decision was again affirmed. Vail’s right to said quarter-section was by the decision referred to canceled, and from that time he had no right thereto; and appellants, claiming from him, lost their right to said land at the same time. Prom that time they were in possession without right. By the decision in the contest, Liebenow obtained under the law, preference right over all others for a certain time to file on said quarter-section. Within that time he entered into possession of a part of said quarter-section not occupied by appellants, built a house and occupied it, and thereafter made a homestead filing on said quarter-section with the register and receiver of the local land office, paid those officers their fees for making the filing, and received their re*234ceipt therefor. Liebenow then instituted this action for the possession of said quarter-section.
Yail’s entry of said land gave him the right to the possession thereof for the purpose ot performing those acts required to be done by the Timber Culture Act, and he had the right to the possession thereof so long as his entry remained uncanceled. The right of possession is given by the government to the entryman, that he may fulfill the requirements of the law to perfect his title. Jackson v. Jackson, 17 Or. 110, 19 Pac. 847. The decision canceling Vail’s entry terminated all his right to said land,—possession, as well as the right to acquire title thereto,—and with termination of his rights appellants’ rights were at an end. The contest was an adjudication of the rights of Vail and Liebenow, and resulted in favor of the latter. He thereby acquired the right to enter said land. Prom the date of said decision, appellants, having no connection with the government title, were mere trespassers. The decision in the contest precluded them from connecting themselves with the government title, and gave that right to Liebenow. Kitts v. Austin, 83 Col. 167, 23 Pac. 290; Rourke v. McNally, 98 Cal. 291, 33 Pac. 62; Whittaker v. Pendola, 78 Cal. 296, 20 Pac. 680; Haven v. Haws, 63 Cal. 514. Liebenow, after the contest, went upon a part of the quarter-section which was not occupied, built his house and occupied it, and then filed on the quarter-section. He had the right to file on all of it, and to have possession of all of the quarter-section. Haven v. Haws and Whittaker v. Pendola, supra. The right to occupy the public lands does not exist, excepting for the purpose of acquiring the title in compliance with the laws of the government.
Liebenow complied with the requirements of these laws, and then commenced an action in ejectment for the possession of the land. The statute of this territory for the trial of the right of property contains the following: “Par. 3135. The action of ejectment may be maintained in all cases where the p1a.int.ifP is legally entitled to the possession of the premises.” “3138. The defendant may plead ''Not guilty’ and under such plea give in evidence any testimony tending to show that the plaintiff is not entitled to such possession or that the title is in some other person other than the government. 3139. It shall be sufficient to entitle the plaintiff to recover to show at *235the time the action was commenced the defendant was in possession of the premises claimed and that the plaintiff had a right to the possession thereof. ” “ 3134. The plea of not guilty or any other answer to the merits shall he an admission by the defendant for the purpose of that action that he was in possession of the premises sued for or that he claimed title thereto at the time the action was commenced.” If plaintiff is legally entitled to the possession, he can maintain the action. The decision of the land officers gave Liebenow the fight to enter the land. He made a settlement thereon, and then a homestead filing. Under the homestead entry, it was not only Liebenow’s privilege to occupy the land, but it was his duty to do so. Liebenow was legally entitled to the possession. Jackson v. Jackson, 17 Or. 110, 19 Pac. 847; Kitts v. Austin, 83 Cal. 167, 23 Pac. 290; Whittaker v. Pendola, 78 Cal. 296, 20 Pac. 680. By the plea in this case appellants admitted they were in possession. All, then, that appellee had to show to entitle him to a judgment was, that he had a right to the possession. Rev. Stats., par. 3139. Under the plea of “Not guilty,” which was the plea entered in this case, a defendant may give in evidence testimony tending to show that the title is in some person other than the government. Rev. Stats., par. 3138. If the title is in the government, that is no defense to the action. Plaintiff can recover possession of land belonging to the government which is in possession of the defendant by showing that he is legally entitled to the possession. The right of possession is the gist of the action, and not title. By the contest the right of Yail to said land was determined. That decision was that he had no right thereto; that the land was subject to entry; that Liebenow had the preference right to enter the same; that no one could enter it until after the expiration of a certain number of days, excepting Liebenow. It was an adjudication of the matter by a competent tribunal, resulting in Liebenow’s favor; and if he did not acquire the legal right to the possession thereof by complying with the provisions of the laws of the United States with reference to the entry of said quarter-section under the Homestead Act, it would be difficult to conceive what would be necessary to do in order to acquire a legal right thereto. If Liebenow is not entitled to the possession of said land against appellants, no one is; and they can remain in possession for all time with*236out any filing, and without even the right to make a filing. If Liebenow had gone upon said quarter-section and had made a homestead filing while appellants were in possession, before instituting a contest, he could not recover. The right to institute a contest before the proper tribunals is the mode to be pursued. When one person is in possession of public lands which another wishes to enter it is the only mode to be pursued. By a contest the proper tribunal determines whether the occupant is in possession by right, and if the decision be against him, another may acquire the right, by complying with the decision; and in all such, cases the decision against the person in possession is in effect that he has no possession, —that he is a trespasser. Kitts v. Austin, 83 Cal. 167, 23 Pac. 290; Rourke v. McNally, 98 Cal. 291, 33 Pac. 62; Whittaker v. Pendola, 78 Cal. 296, 20 Pac. 680; Haven v. Haws, 63 Cal. 514. The judgment of the district court should be affirmed.